Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 10, filed 14 December 2021, with respect to the rejection of Claims 10-11, 13, 15, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1; Claims 10-11, 13, 15, and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (United States Patent Publication No. US 2013/0210236 A1), hereinafter Ogihara 2; Claims 1-3, 6-7, 9, and 21 under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, and further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers; Claim 4 under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, and further in view of Nakagawa et al. (United States Patent Publication No. US 2017/0052450 A1), hereinafter Nakagawa; Claim 5 under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, and further in view of Lu et al. (United States Patent Publication No. US 2013/0108956 A1), hereinafter Lu; and Claim 8 under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, and further in view of Fletcher et al. (United States Patent Publication No. US 2010/0112236 A1), hereinafter Fletcher; Claims 12 and 20 under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, and further in view of Nakagawa et al. (United States Patent Publication No. US 2017/0052450 A1), hereinafter Nakagawa; and Claim 16 under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, and further in view of Fletcher et al. (United States Patent Publication No. US 2010/0112236 A1), hereinafter Fletcher; have been fully considered but they are not persuasive. Applicant has argued that the prior art fails to teach the amended limitation of “wherein the photoresist layer contains another polymer and one or more photoactive compounds, and the another polymer has a hydrocarbon structure as a skeletal backbone.” Both Ogihara 1 and Ogihara 2 teach another polymer which has a hydrocarbon structure as a skeletal backbone comprising the photoresist layer. Both Ogihara 1 and Ogihara 2 in Paragraphs [0180] and [0132] respectively teach a surfactant comprising the photoresist composition. Both indicate Paragraph [0185] of JP2009-126940A as teaching exemplary surfactants comprising the photoresist composition. Utilizing the English language equivalent of Ogihara et al. (United States Patent Publication No. US 2009/0136869 A1), hereinafter Ogihara 3; Ogihara teaches (Paragraph [0289]) exemplary surfactants including, for example, “fluorinated alkyl esters” which has a hydrocarbon structure as a skeletal backbone. Thus, both Ogihara 1 and Ogihara 2 teach, utilizing Ogihara 3 as a teaching reference, another polymer which has a hydrocarbon structure as a skeletal backbone comprising the photoresist layer. And thus, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 10-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, utilizing Ogihara et al. (Japanese Patent Publication No. JP 2009-126940 A, utilizing United States Patent Publication No. US 2009/0136869 A1 as an English language equivalent), hereinafter Ogihara 3, as a teaching reference.
6.	Regarding Claims 10-11, 13, 15, and 17-18, Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) disposing a mixture of a floating additive polymer, therein a silicon-containing surface modifier, and a photoresist, a silicon-containing resist lower layer film-forming composition, over a substrate, therein a semiconductor device substrate, See particularly Tables 4-1–4-2 and Paragraphs ([0234, 0251, and 0262]). Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) rotating, therein spin-coating or coating, the substrate with the mixture disposed thereon, wherein the floating additive polymer separates from the photoresist rising to an upper portion of the mixture forming an upper layer comprising the floating additive polymer disposed over a photoresist layer, See particularly Paragraphs ([0251 and 0262]).  Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) selectively exposing, therein utilizing a halftone phase-shift mask, the photoresist layer to actinic radiation. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) removing the upper layer, therein utilizing a developer. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) the floating additive polymer is a siloxane polymer. Ogihara 1 teaches (Paragraph [0180]) the mixture further comprising a surfactant, wherein exemplary surfactants are taught by Ogihara 3. Ogihara 3 teaches (Paragraph [0289]) exemplary surfactants including, for example, “fluorinated alkyl esters” which has a hydrocarbon structure as a skeletal backbone. Thus, Ogihara 1, utilizing Ogihara 3 as a teaching reference, teaches the photoresist comprising another polymer, wherein the another polymer has a hydrocarbon structure as a skeletal backbone. Ogihara 1 teaches (Paragraph [0176]) the photoresist comprising one or more photoactive compounds. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) the siloxane polymer comprising one or more monomers selected from Claim 11 of the instant application. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) heating, therein baking, the photoresist layer and upper layer after selectively exposing the photoresist layer. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) the upper layer contains at least 5 wt. % of the floating additive polymer based on the total weight of the upper layer. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) the photoresist pattern is formed without forming an additional silicon-containing layer under the photoresist layer. Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) the photoresist pattern is formed without forming an additional silicon-containing layer under the photoresist layer.
7.	Regarding Claim 19, Ogihara 1 teaches (Tables 1-11, Paragraphs [0227-0276]) a photoresist composition, comprising a photoresist material and a siloxane polymer comprising one or more monomers selected from Claim 19 of the instant application.

8.	Claims 10-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (United States Patent Publication No. US 2013/0210236 A1), hereinafter Ogihara 2, utilizing Ogihara et al. (Japanese Patent Publication No. JP 2009-126940 A, utilizing United States Patent Publication No. US 2009/0136869 A1 as an English language equivalent), hereinafter Ogihara 3, as a teaching reference.
9.	Regarding Claims 10-11, 13, 15, and 17-18, Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) disposing a mixture of a floating additive polymer, therein a silicon-containing surface modifier, and a photoresist, a silicon-containing resist lower layer film-forming composition, over a substrate, therein a silicon wafer. See particularly Tables 4-1–4-3 and Paragraphs ([0180, 0195, and 0225]). Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) rotating, therein spin-coating or coating, the substrate with the mixture disposed thereon, wherein the floating additive polymer separates from the photoresist rising to an upper portion of the mixture forming an upper layer comprising the floating additive polymer disposed over a photoresist layer. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) selectively exposing, therein utilizing a half tone phase shift mask, the photoresist layer to actinic radiation. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) removing, therein etching, the upper layer, therein utilizing a developer. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) the floating additive polymer is a siloxane polymer. Ogihara 2 teaches (Paragraph [0132]) the mixture further comprising a surfactant, wherein exemplary surfactants are taught by Ogihara 3. Ogihara 3 teaches (Paragraph [0289]) exemplary surfactants including, for example, “fluorinated alkyl esters” which has a hydrocarbon structure as a skeletal backbone. Thus, Ogihara 2, utilizing Ogihara 3 as a teaching reference, teaches the photoresist comprising another polymer, wherein the another polymer has a hydrocarbon structure as a skeletal backbone. Ogihara 2 teaches (Paragraph [0130]) the photoresist comprising one or more photoactive compounds. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) the siloxane polymer comprising one or more monomers selected from Claim 11 of the instant application. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) heating, therein baking, the photoresist layer and upper layer after selectively exposing the photoresist layer. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) the upper layer contains at least 5 wt. % of the floating additive polymer based on the total weight of the upper layer. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) the photoresist pattern is formed without forming an additional silicon-containing layer under the photoresist layer. Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) the photoresist pattern is formed without forming an additional silicon-containing layer under the photoresist layer.
10.	Regarding Claim 19, Ogihara 2 teaches (Tables 1 - 17-2, Paragraphs [0173-0237]) a photoresist composition, comprising a photoresist material and a siloxane polymer comprising one or more monomers selected from Claim 19 of the instant application.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
12.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-3, 6-7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, and further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, utilizing Ogihara et al. (Japanese Patent Publication No. JP 2009-126940 A, utilizing United States Patent Publication No. US 2009/0136869 A1 as an English language equivalent), hereinafter Ogihara 3, as a teaching reference.
14.	Regarding Claims 1-3, 6-7, 9, and 21, Ogihara 1 teaches (Figs. 1-3, Paragraph [0047]) a substrate. Ogihara 1 teaches (Figs. 1-3, Paragraph [0047]) a photoresist layer formed on a substrate. Ogihara 1 teaches (Figs. 1-3, Paragraphs [0047 and 0071-0081]) an upper layer including a siloxane polymer formed over a photoresist layer. Ogihara 1 teaches (Figs. 1-3, Paragraph [0178]) removing the upper layer. Ogihara 1 teaches (Paragraph [0180]) the photoresist further comprising a surfactant, wherein exemplary surfactants are taught by Ogihara 3. Ogihara 3 teaches (Paragraph [0289]) exemplary surfactants including, for example, “fluorinated alkyl esters” which has a hydrocarbon structure as a skeletal backbone. Thus, Ogihara 1, utilizing Ogihara 3 as a teaching reference, teaches the photoresist comprising another polymer, wherein the another polymer has a hydrocarbon structure as a skeletal backbone. Ogihara 1 teaches (Paragraph [0176]) the photoresist comprising one or more photoactive compounds. Ogihara 1 teaches (Paragraphs [0071-0081]) the siloxane polymer comprises one or more monomers selected from those of Claim 2 of the present application. Ogihara 1 teaches (Paragraph [0203]) heating the photoresist layer before forming the upper layer. Ogihara 1 teaches (Paragraphs [0189-0196]) the upper layer contains at least 5 wt. % of the siloxane polymer based on the total weight of the upper layer. Ogihara 1 teaches (Paragraphs [0071-0081]) the concentration of Si in the siloxane polymer ranges from 15 wt. % to 42 wt. % based on the weight of the siloxane polymer. Ogihara 1 teaches (Figs. 1-3, Paragraph [0047]) the photoresist pattern is formed without forming an additional silicon-containing layer under the photoresist layer. Ogihara 1 teaches (Paragraph [0169]) the upper layer having a thickness ranging from 10 to 20 nm.
15.	Furthermore, Ogihara 1 teaches (Paragraph [0178]) that the “etching conditions (for the photoresist) are not limited thereto and any etching conditions used for monolayer resist methods can be used.” However, Ogihara 1 fails to explicitly teach selectively exposing the photoresist layer to actinic radiation. Furthermore, Ogihara 1 fails to explicitly teach developing the photoresist layer to form a pattern in the photoresist layer.
16.	deVilliers teaches (Paragraphs [0004-0010]) selectively exposing the photoresist layer to actinic radiation. deVilliers teaches (Paragraphs [0004-0010]) developing the photoresist layer to form a pattern in the photoresist layer. Furthermore, deVilliers teaches (Paragraphs [0004-0010 and 0044]) that the dry etching method as taught by Ogihara 1 and the wet etching method disclosed in the present application are both functional means of lithography.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 to incorporate the teachings of deVilliers to selectively exposing the photoresist layer to actinic radiation and developing the photoresist layer to form a pattern in the photoresist layer. Doing so would result in the use of an interchangeable process of lithography from the one taught in Ogihara 1, as recognized by deVilliers.

18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, and further in view of Nakagawa et al. (United States Patent Publication No. US 2017/0052450 A1), hereinafter Nakagawa.
19.	Regarding Claim 4, Ogihara 1 in further view of deVilliers teaches all the elements of the present claimed invention as set forth in Claim 1 above. Ogihara 1 in further view of deVilliers however fails to disclose the photoresist layer comprising metal oxide nanoparticles.
20.	Nakagawa teaches (Paragraph [0078]) the photoresist layer, therein resist material, comprises a base compound, which itself comprises an inorganic compound, which includes a nanoparticle, wherein the nanoparticle comprises a metal oxide. Nakagawa teaches (Paragraph [0078]) the metal oxide nanoparticle upon exposure sequesters acid and inhibiting exposed regions from dissolving into a developer.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 in further view of deVilliers to incorporate the teachings of Nakagawa to comprise a photoresist layer comprising metal oxide nanoparticles. Doing so would result in inhibited dissolution of exposed regions into a developer, as recognized by Nakagawa.

22.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, and further in view of Lu et al. (United States Patent Publication No. US 2013/0108956 A1), hereinafter Lu.
23.	Regarding Claim 5, Ogihara 1 in further view of deVilliers teaches all the elements of the present claimed invention as set forth in Claim 1 above. Ogihara 1 in further view of deVilliers however fails to disclose heating the photoresist layer and upper layer after selectively exposing the photoresist layer.
24.	Lu teaches (Paragraph [0055]) heating the photoresist layer and upper layer after selectively exposing the photoresist layer. Lu teaches (Paragraph [0056]) a post-exposure heat treatment may be used to increase the photoresist’s adhesion and density.
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 in further view of deVilliers to incorporate the teachings of Lu to heat the photoresist layer and upper layer after selectively exposing the photoresist layer. Doing so would result in increased adhesion and density of the photoresist, as recognized by Lu.

26.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, further in view of deVilliers (United States Patent Publication No. US 2016/0011516 A1), hereinafter deVilliers, and further in view of Fletcher et al. (United States Patent Publication No. US 2010/0112236 A1), hereinafter Fletcher.
27.	Regarding Claim 8, Ogihara 1 in further view of deVilliers teaches all the elements of the present claimed invention as set forth in Claim 1 above. Ogihara 1 in further view of deVilliers however fails to disclose performing a de-scum operation after developing the photoresist layer.
28.	Fletcher teaches (Paragraph [0038]) performing a de-scum operation after developing the photoresist layer. Fletcher teaches (Paragraph [0038]) de-scumming removes remnant portions of photoresist following the development process.
29.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 in further view of deVilliers to incorporate the teachings of Fletcher to perform a de-scum operation after developing the photoresist layer. Doing so would result in removing remnant portions of photoresist following the development process, as recognized by Fletcher.

30.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, and further in view of Nakagawa et al. (United States Patent Publication No. US 2017/0052450 A1), hereinafter Nakagawa.
31.	Regarding Claim 12, Ogihara 1 teaches all of the elements of the present claimed invention as set forth in Claim 10 above. Ogihara 1 however fails to disclose the photoresist layer comprising metal oxide nanoparticles.
32.	Nakagawa teaches (Paragraph [0078]) the photoresist layer, therein resist material, comprises a base compound, which itself comprises an inorganic compound, which includes a nanoparticle, wherein the nanoparticle comprises a metal oxide. Nakagawa teaches (Paragraph [0078]) the metal oxide nanoparticle upon exposure sequesters acid and inhibiting exposed regions from dissolving into a developer.
33.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 to incorporate the teachings of Nakagawa to comprise a photoresist layer comprising metal oxide nanoparticles. Doing so would result in inhibited dissolution of exposed regions into a developer, as recognized by Nakagawa.
34.	Regarding Claim 20, Ogihara 1 teaches all of the elements of the present claimed invention as set forth in Claim 19 above. Ogihara 1 however fails to disclose the photoresist layer comprising metal oxide nanoparticles.
35.	Nakagawa teaches (Paragraph [0078]) the photoresist layer, therein resist material, comprises a base compound, which itself comprises an inorganic compound, which includes a nanoparticle, wherein the nanoparticle comprises a metal oxide. Nakagawa teaches (Paragraph [0078]) the metal oxide nanoparticle upon exposure sequesters acid and inhibiting exposed regions from dissolving into a developer.
36.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 to incorporate the teachings of Nakagawa to comprise a photoresist layer comprising metal oxide nanoparticles. Doing so would result in inhibited dissolution of exposed regions into a developer, as recognized by Nakagawa.

37.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (United States Patent Publication No. US 2013/0210229 A1), hereinafter Ogihara 1, and further in view of Fletcher et al. (United States Patent Publication No. US 2010/0112236 A1), hereinafter Fletcher.
38.	Regarding Claim 16, Ogihara 1 teaches all of the elements of the present claimed invention as set forth in Claim 10 above. Ogihara 1 however fails to disclose performing a de-scum operation after developing the photoresist layer.
39.	Fletcher teaches (Paragraph [0038]) performing a de-scum operation after developing the photoresist layer. Fletcher teaches (Paragraph [0038]) de-scumming removes remnant portions of photoresist following the development process.
40.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogihara 1 to incorporate the teachings of Fletcher to perform a de-scum operation after developing the photoresist layer. Doing so would result in removing remnant portions of photoresist following the development process, as recognized by Fletcher.

Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
42.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
43.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
44.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
45.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737
/PAMELA H WEISS/Primary Examiner, Art Unit 1771